45 F.3d 439NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
John A. AMODIO, Ray E. Kessler, Salvatore J. Difrancesca,Joseph R. Bolduc, Donat Dumont, Francoise Dumont,Louise E. Busque, Teresa C. Leahy, JamesJ. Leahy, Plaintiffs-Appellees,v.Meyer BLINDER, Defendant-Appellant.
No. 94-1153.
United States Court of Appeals, Tenth Circuit.
Dec. 22, 1994.

1
Before BALDOCK and McKAY, Circuit Judges, and VRATIL,** District Judge.

ORDER AND JUDGMENT1

2
Defendant-appellant Meyer Blinder appeals the order of the district court denying his motion to set aside a default judgment and a second order accepting the magistrate judge's recommendation as to the amount of damages and ordering the clerk to enter judgment against defendant in the amount of $8,467,888.  We have jurisdiction to review these final orders under 28 U.S.C. 1291.


3
The parties are familiar with the facts of this case and the holdings of the district court.  We have reviewed those holdings and have considered the parties' briefs, the record on appeal, and the applicable law.  Finding no reversible error, the judgment of the United States District Court for the District of Colorado is AFFIRMED.



*
 * Honorable Kathryn H. Vratil, District Judge, United States District Court for the District of Kansas, sitting by designation2


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.R.App.P. 34(f) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument